 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FIL Ie] G INA [

 

 

 

 

 

 

 

 

 

 

 

DOC #:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK pave PILED: \\{){} q_
Mmm mmm mm ee eee x
UNITED STATES OF AMERICA ! CONSENT PRELIMINARY

! ORDER OF FORFEITURE

-y,- - AS TO SPECIFIC PROPERTY/
- + MONEY JUDGMENT
ANDREW MOODY, ;
a/k/a “I.R.,” : 19 Cr, 112 (RMB)
Defendant, :

ee xX

WHEREAS, on or about February 20, 2019, ANDREW MOODY, a/k/a “J.R.,”
(the “Defendant”), was charged in a five-count Indictment, 19 Cr. 112 (the “Indictment”), with
conspiracy to distribute and possess with an intent to distribute (i) 280 grams and more of mixtures
and substances containing a detectable amount of cocaine base, and (ii) mixtures and substances
containing a detectable amount of heroin, in violation of Title 21, United States Code,
Section 841(Count One); possession with intent to distribute and distribution of 280 grams and
more of mixtures and substances containing a detectable amount of cocaine base, in violation of
Title 21, United States Code, Section 841(b)(1)(A)(Count Two); possession of a firearm in
furtherance of a drug trafficking crime, in violation of Title 18, United States Code,
Sections 924(c)(1)(A), 924(c)(1)(C)G@), and 2 (Count Three); possession of a firearm by a
ptohibited person, in violation of Title 18, United States Code, Sections 922(g)(1) and 2
(Count Four); and possession of a firearm with serial number removed, obliterated, and altered, in
violation of Title 18, United States Code, Sections 922(k) and 2;

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and
Two, seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853,

of any and all property constituting, or derived from, any proceeds obtained, directly or indirectly,

 

 
as a result of the offenses charged in Counts One and Two of the Indictment, and any and all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offenses charged in Counts One and Two of the Indictment, including but not
limited to a sum of money in United States currency representing the amount of proceeds traceable
to the commission of the offenses charged in Counts One and Two of the Indictment, and
$34,382.00 in United States currency seized by law enforcement agents on or about June 22, 2018,
from the Defendant’s residence located in the Bronx, New York;

WHEREAS, on or about October 29, 2019, the Defendant pled guilty to Count One
of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
to the United States, pursuant to Title 21, United States Code, Section 853, the following proceeds
traceable to the commission of the offense charged in Count One of the Indictment: (i} a sum of
money equal to $100,000.00 in United States currency, and (ii) $34,382.00 in United States
currency seized from the Defendant’s residence on or about June 22, 2018 (the “Specific
Property”);

WHEREAS, the Defendant consents to the entry of a money Judgment in the
amount of $100,000.00 in United States currency representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the Defendant personally obtained;

WHEREAS, the Defendant further consents to the forfeiture of all of his right, title
and interest in the Specific Property, which constitutes proceeds traceable to the commission of

the offense charged in Count One of the Indictment;

 

 
WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment cannot
be located upon the exercise of due diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and
Rules 32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is
now entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorney Robert B. Sobelman of counsel, and the Defendant, and his counsel, Anthony L. Ricco,
Esq., that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $100,000.00 in United States
cutrency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853,

3, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

 

 
Defendant, ANDREW MOODY, and shall be deemed part of the sentence of the Defendant, and
shall be included in the judgment of conviction therewith.

4, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control,

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32,2(b){6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)Giv)(C) and G(5)(a)Gi) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no Jater than thirty-five 35) days from the mailing

of actual notice, whichever is earlier,

 

 
8, The published notice of forfeiture shall state that the petition (1) shall be for
a hearing to adjudicate the validity of the petitioner’s charged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding,

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Cade,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11. Pursuant to Rule 32.2(b)(3) of the Federal Ruies of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

12, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

 

 
13. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J, Wilson, Co-Chief, Money Laundering & Transnational Criminal
Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, NY 10007.

14. The signature page of this Consent Prelimimary Order of Forfeiture as to
Specific Property/Money Judgment may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

» LAL LL \Oo24/4

Robert B. Sobelman DATE
Assistant United States Attorney

One Saint Andrews Plaza

New York, NY 10007

(212) 637-2616

 

 

ANDREW MOODY
» Ana rey 24 [oat
Ly DATE

By: fg t , Lo _bf 4 [20 ¢ f
LAL fia’ Esq. DATE
20 Vesey Street

New York, NY 10007
SO ORDERED:

CMS CUZ (4

HONORABLE RICHARD M. BERMAN DAT
UNITED STATES DISTRICT JUDGE

 

 

 
